Exhibit 10.1

 

Life Insurance Reimbursement Agreement

 

In connection with the non-qualified EMPLOYEE’S SUPPLEMENTAL PENSION AND SAVINGS
PLAN (the “SERP”) established by Chase Corporation (the “Company”), the Company
structured a split dollar life insurance program for its President, Peter R.
Chase (the “Executive”) in 1997. The program was restructured as a result of the
enactment of Sarbanes-Oxley and the issuance by the Internal Revenue Service of
regulations relating to the treatment of so-called “equity” split dollar
arrangements. Under the restructured arrangement the Company has entered into
the SPLIT DOLLAR AGREEMENT dated January 10, 2005 with the Executive (the “Split
Dollar Agreement”). The Company is entering into this agreement in recognition
of the Executive’s valuable services to the Company and the voluntary transfer
as part of the restructuring program by the Executive to the Company of life
insurance policies, which were owned by the Executive and subject to a
collateral assignment split dollar agreement with the Company. The Company
agrees to reimburse the Executive, as hereinafter provided, for the cost of
premiums to be incurred by him under Travelers policies, 7443053 and 7443054,
which policies are owned by the Executive and which provide a $5,000,000 death
benefit to the beneficiaries specified therein.

 

The Company hereby agrees to pay the Executive annual or semi-annual bonus
payments for a period of nine years commencing January 10, 2005. The amount of
each bonus will be calculated so as to provide an amount such that the after tax
proceeds to the Executive will be sufficient to pay the premiums of the
foregoing life insurance benefit.

 

The timing of payments hereunder will be coordinated between the Executive and
the Company’s Compensation and Management Development Committee so that the
premiums may be paid on or before their due dates or any applicable grace
period. Notwithstanding the foregoing, the timing of payments hereunder shall be
automatically amended to the extent necessary to comply with regulations that
may be adopted by the Internal Revenue service pursuant to IRC s. 409A.

 


SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT MAY NOT BE AMENDED, ALTERED OR
MODIFIED, EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE PARTIES HERETO, OR THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS, AND MAY NOT BE OTHERWISE TERMINATED EXCEPT AS
PROVIDED HEREIN.


 


THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY AND
ITS SUCCESSORS AND ASSIGNS, AND THE EXECUTIVE, HIS SUCCESSORS, ASSIGNS, HEIRS,
EXECUTORS, ADMINISTRATORS AND BENEFICIARIES.


 


ANY NOTICE, CONSENT OR DEMAND REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
PROVISIONS OF THIS AGREEMENT SHALL BE IN WRITING, AND SHALL BE SIGNED BY THE
PARTY GIVING OR MAKING THE SAME.  IF SUCH NOTICE, CONSENT OR DEMAND IS MAILED TO
A PARTY HERETO, IT SHALL BE SENT BY UNITED STATES CERTIFIED MAIL, POSTAGE
PREPAID, ADDRESSED TO SUCH PARTY’S LAST KNOWN ADDRESS AS SHOWN ON THE RECORDS OF
THE COMPANY.  THE DATE OF SUCH MAILING SHALL BE DEEMED THE DATE OF NOTICE,
CONSENT OR DEMAND.


 


THIS AGREEMENT, AND THE RIGHTS OF THE PARTIES HEREUNDER, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, under seal,
in duplicate, as of the day and year first above written.

 

 

CHASE CORPORATION

 

 

 

Date:

January 10, 2005

 

By:

/s/ Everett Chadwick

 

 

 

Treasurer

 

 

 

 

/s/ Peter R. Chase

 

 

Executive

 

--------------------------------------------------------------------------------